Title: [Diary entry: 10 July 1790]
From: Washington, George
To: 

Saturday 10th. Having formed a Party, consisting of the Vice-President, his lady, Son & Miss Smith; the Secretaries of State,

Treasury & War, and the ladies of the two latter; with all the Gentlemen of my family, Mrs. Lear & the two Children we visited the old position of Fort Washington and afterwards dined on a dinner provided by Mr. Mariner at the House lately Colo. Roger Morris but confiscated and in the occupation of a common Farmer. I requested the Vice-President & the Secretary at War as I had also in the Morning the Chief Justice, to turn their attention to the Communications of Majr. Beckwith; as I might in the course of a few days, call for their opinions on the important matter of it.